DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
In the IDS filed on 07/02/2021, the foreign patent document JP-33-4710-A is not considered because when searching for an English translation of the document, one cannot be found in any database, an English translation is not present in the Japanese patent office website.  An English translation has further not been provided by applicant.  The pertinent reference has been lined through accordingly.
In the IDS filed on 07/02/2021, the non patent literature “Study on Iron loss of Unidirectional 3% Silicon Steel Plate” is not considered because when searching for a full English translation for the relevant pages of the document, one cannot be found in any database.  A complete English translation has further not been provided by applicant.  The pertinent reference has been lined through accordingly.
In the IDS filed on 08/13/2021, the non patent literature “Encyclopedic Dictionary of Metallurgy” is not considered because when searching for a full English translation of the relevant pages of the document, one cannot be found in any database.  A complete English translation has further not been provided by applicant.  The pertinent reference has been lined through accordingly.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract should not exceed 150 words nor 15 lines in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 2 objected to because of the following informalities:  multiple cases of lack of antecedent basis: “the balance being Fe” should be corrected to “a balance being Fe”, “the existence frequency” should be corrected to “an existence frequency”, “wherein the deviation angles” should be corrected to “wherein deviation angles”, “from the rolling direction” should be corrected to “from a rolling direction”, “the angle formed by the longitudinal direction and the projection” should be corrected to “an angle formed by a longitudinal direction and a projection”, “the tilt of the [001]” should be corrected to “a tilt of the [001]”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1 and 2 include the recitation “the deviation angles from the rolling direction of [001] direction of the Goss-oriented crystal grains are 7° or less and 5° or less, in terms of a simple or arithmetic average of α angle and ß angle” which is indefinite because it is unclear to the examiner what the term “the Goss-oriented crystal grains” is referring to because this could be referring to either the “matrix grains of Goss-oriented secondary recrystallized grains” or “Goss-oriented crystal grains having a major or long diameter of 5 mm or less” or it could be referring to both types of Goss-oriented crystal grains.  The examiner interprets the claim to be met by either type of Goss-oriented crystal grains absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 5,858,126).  Regarding claims 1 and 2, Takashima et al. discloses:
A grain oriented electrical steel sheet containing 2.5-4.0 weight percent silicon [Column 3 lines 52-53] and further containing carbon, manganese, sulfur, aluminum, nitrogen, tin, copper, bismuth, and a balance of iron and unavoidable impurities [Column 10 lines 66-67, Column 11 lines 1-4, Takashima et al.].  The examiner notes that the overlap between the silicon composition range for the steel of Takashima et al. and that of the instant claim is prima facie 
Cold rolling the sheet to a thickness of 0.23 or 0.30 mm [Column 11, Table 1, Takashima et al.] the examiner notes that the specific examples within Table 1 anticipate the claimed range.  See MPEP 2131.03(I).
Secondary recrystallized grains with a Goss orientation [Column 2 lines 44-46] that include a matrix of coarse grains and fine grains [Column 17 lines 66-67] [Figure 5].
Takashima et al. does not explicitly disclose a number density of fine grains, having a long diameter of 5 mm or less, being 1.5-8 grains/cm2, however the examiner notes that the 8 grains/cm2 is a limit measured by applicants based on the assumption that the particles take up 50% of the metallographic area and that they are square shapes with sides of 2.5 mm [0024, instant specification], the examiner notes that this assumption is not based on concrete evidence that there are grains of this shape or size.  The examiner notes that Table 1 of the instant application [0031 instant specification] shows that the existence 2 (cm2) would give 10 mm2, with square grains as suggested in the instant specification of an area of 6.25 mm2/grain [0024 instant spec] then 10 mm2/6.25 mm2/grains  gives 1.6 grains/cm2 which falls within the claimed range of 1.5-8 grains/cm2.     
B8-
Crystal orientation along ideal Goss orientation in the cold rolling surface direction deviates depending on grain size for both around the normal axis and traverse direction, which the examiner submits correspond to the ß angle and α angle respectively [Column 12, Table 2, Takashima et al.], where the rolling direction is in the {110} [001] direction [Column 12 lines 22-29, Takashima et al.].   Takashima et al. includes a sample with a magnetic flux of 2.005 T where the percentage of large grains having deviations angles greater than 5° is 0% [Column 12, Table 2, Takashima et al.] and so meets the claim of Goss-oriented crystals of the average deviation angles being 7° or less and 5° or less for the α and ß angles respectively.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        

/NICHOLAS A WANG/Primary Examiner, Art Unit 1734